 



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered
into as of the 21st day of June, 2007 (“Effective Date”), by and between Rural
Cellular Corporation (“RCC” or “Company”) and Richard P. Ekstrand (the
“Employee”).
     WHEREAS, Employee has heretofore been employed by RCC pursuant to an
Employment Agreement dated as of January 22, 1999, as amended from time to time
(the “Prior Agreement”), in the position of President and Chief Executive
Officer and is experienced in the business of RCC; and
     WHEREAS, Employee desires to continue to be employed by RCC in the same
position pursuant to this Agreement; and
     WHEREAS, the parties desire by this writing to amend and restate the Prior
Agreement in the form of this Agreement and to set forth the continuing
employment relationship of RCC and the Employee.
     NOW, THEREFORE, it is AGREED as follows:
1. Employment.
     (a) Title/Duties. The Employee is employed in the capacity of President and
Chief Executive Officer for RCC, to perform the duties customarily performed by
persons situated in a similar executive capacity. The Employee shall also
promote, by entertainment or otherwise, as and to the extent permitted by law,
the business of RCC. The Employee’s other duties shall be such as the Board of
Directors (the “Board”) may from time to time reasonably direct.
     (b) Location. The Employee’s principal place of employment shall be at the
Company’s offices in Alexandria, Minnesota.
     2. Base Compensation. RCC agrees to pay the Employee during the term of
this Agreement a salary which shall be at the initial rate of Five Hundred
Thirty-Six Thousand One Hundred Thirty Dollars and No/100 ($536,130.00) per
annum beginning on the Effective Date, payable not less frequently than every
two weeks; provided, that the rate of such salary shall be reviewed not less
often than annually, and Employee shall be entitled to receive an increase at
such percentage or in such an amount, if any, as may be determined from time to
time. The Employee’s salary may not be decreased below the rate in effect on any
date during the term of this Agreement, except in the event that the salaries of
other senior management employees have been generally reduced, Employee’s salary
may be reduced in a similar manner.
     3. Discretionary and Incentive Bonus; Stock Options. The Employee shall be
entitled to participate in an equitable manner with all other senior management
employees of RCC in discretionary and incentive bonuses, including, but not
limited to stock option, restricted stock and restricted stock unit awards and
other cash and non-cash compensation plans that may be authorized and declared
by the Board for senior management employees from time to time.

 



--------------------------------------------------------------------------------



 



4. Other Benefits.
     (a) Participation in Employee Benefit Plans. The Employee shall be entitled
to participate in any plan of RCC relating to compensation, profit sharing,
retirement, medical coverage, long term care insurance or other employee
benefits as RCC may adopt for the benefit of its senior management employees.
     (b) Fringe Benefits; Expenses. The Employee shall be eligible to
participate in any fringe benefits which may be or may become applicable to
RCC’s senior management employees, including by example, participation in any
stock option or incentive plans, and any other benefits adopted by RCC. RCC
shall reimburse Employee for all reasonable out-of-pocket expenses which
Employee shall incur in connection with his/her service for RCC which are
documented in accordance with RCC’s policies as set forth from time to time.
     (c) Post-Retirement Medical Insurance Benefit. The Company will provide
Employee and his dependents with post-retirement medical insurance benefits at
the same cost and coverage levels (most complete coverage available as is then
provided to active employees of the Company, with Medicare being secondary if
Employee is covered by Medicare). Such medical insurance benefits will cease
should the Employee become employed and eligible for medical benefits provided
by any new employer. Such medical benefits are subject to change or termination
to the same extent the Company modifies or terminates medical benefits for its
active employees.
     5. Term. The term of employment of Employee under this Agreement shall be
for the period commencing on the Effective Date and ending December 31, 2010;
provided, that commencing on December 31, 2007, and on each December 31
thereafter, the term of Employee’s employment shall automatically be extended
for one additional year, so that the term of his/her employment shall never be
more than thirty-six months and not less than twenty-four months under this
Agreement, unless either party gives written notice to the other of its
intention not to so extend the term of the Employee’s employment.
6. Loyalty; Noncompetition.
     (a) The Employee shall devote his/her full business time and attention to
the performance of his/her employment under this Agreement. During the term of
Employee’s employment under this Agreement, the Employee shall not engage in any
business or activity contrary to the business affairs or interests of RCC.
     (b) Nothing contained in this Section 6 shall be deemed to prevent or limit
the right of Employee to invest in the capital stock or other securities of any
business dissimilar from that of RCC or, solely as a passive or minority
investor, in any business.
     7. Standards. The Employee shall perform his/her duties under this
Agreement in accordance with the reasonable standards customarily expected of
employees with comparable positions in comparable organizations, or in
accordance with such other standards as may reasonably be established from time
to time by the Board.

 



--------------------------------------------------------------------------------



 



     8. Time Off. The Employee shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of the duties of his/her employment
under this Agreement, with all such voluntary absences to count as paid time
off, in accordance with the Company’s time off policies as in effect from time
to time. Further, the Board shall be entitled to grant to the Employee a leave
or leaves of absence with or without pay at such time or times and upon such
terms and conditions as the Board in its discretion may determine. The Employee
is encouraged to participate in related industry and professional organizations
and activities provided that the assumption of any significant responsibilities
for such outside activities or organizational participation shall be approved in
advance by the Board.
     9. Termination and Termination Pay. The Employee’s employment under this
Agreement may be terminated upon any of the following occurrences:
     (a) The death of the Employee during the term of this Agreement, in which
event the Employee’s estate shall be entitled to receive (i) the compensation
due the Employee through the last day of the calendar month in which Employee’s
death shall have occurred, (ii) pro rata payment of all bonuses or incentive
payments earned or to be awarded for such calendar year, and (iii) all accrued
and vested rights Employee may have under the Company’s employee benefit plans,
including any stock options or other compensation plans or as otherwise required
by law (the “Accrued Rights”).
     (b) The Company may terminate the Employee’s employment at any time, but
any termination by the Company other than termination for Just Cause, as defined
below, shall not prejudice the Employee’s right to compensation or other
benefits under this Agreement. The Employee shall have no right to receive
compensation or other benefits for any period after termination for Just Cause,
except for the Accrued Rights. Termination shall be for “Just Cause” if the
Employee

  (i)   has been convicted of a felony;     (ii)   has intentionally engaged in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise;     (iii)   commits an act of fraud or embezzlement against the
Company or any affiliate thereof;     (iv)   engages in intentional misconduct
as an executive of the Company, including, but not limited to, knowing and
intentional violation of material written policies of the Company;     (v)   is
grossly negligent in the performance of his/her duties for the Company; or    
(vi)   willfully fails to follow a direct and lawful directive from his/her
supervisor or the Board within the scope of the Employee’s duties, which failure
is not cured to the satisfaction of the Board within ten (10) days;

 



--------------------------------------------------------------------------------



 



    provided, however, that no termination of Employee’s employment shall be for
Just Cause under clause (ii), (iv), or (v) above until:

  (A)   there shall have been delivered to the Employee a copy of a written
notice setting forth that the Employee engaged in the conduct set forth in the
relevant clause and specifying the particulars thereof in detail;     (B)   the
Employee shall have been provided an opportunity to be heard by the Board (with
the assistance of Employee’s counsel if the Employee so desires); and     (C)  
such conduct is not discontinued or otherwise cured (if curable) within a
reasonable period of time after receipt of the written notice provided in clause
(A).

No act or failure to act on the Employee’s part shall be considered
“intentional” unless he/she has acted or failed to act with an absence of good
faith and without a reasonable belief that his/her action or failure to act was
in the best interest of the Company. Notwithstanding anything contained in this
Agreement to the contrary, no failure to perform by the Employee after notice of
termination has been given by the Employee will constitute Just Cause for
purposes of this Agreement. The Company may determine whether Just Cause exists
at any time, even retroactively after Employee’s employment has been terminated.
     (c) Except as provided pursuant to Section 11 herein, in the event
Employee’s employment under this Agreement is terminated by the Company without
Just Cause, RCC shall be obligated to pay the Employee (i) the salary provided
pursuant to Section 2 herein, up to the date of termination of the term
(including any extension of the term pursuant to Section 5 above) of this
Agreement (such period being the “Severance Period”), (ii) a pro rata payment
equal to the Employee’s target short-term incentive for the year of such
termination, and (iii) all Accrued Rights. Notwithstanding the foregoing, in no
event shall the Severance Period be less than twenty-four (24) months following
the date of termination of employment.
     (d) Except as provided pursuant to Section 11 herein, during the term of
this Agreement, Employee may terminate his/her employment for Good Reason and
such termination shall be treated as if Employee’s employment were terminated by
the Company without Just Cause entitling Employee to the benefits under Section
9(c) of this Agreement. “Good Reason” for termination of employment by the
Employee shall be the occurrence of any of the following events, which have not
been consented to by the Employee:
     (i) relocation of Employee’s principal work location by more than fifty
miles;
     (ii) a material reduction in Employee’s base salary and short-term
incentive opportunity, in the aggregate, except as permitted under Section 2;

 



--------------------------------------------------------------------------------



 



     (iii) permanent and material reduction in Employee’s primary duties and
responsibilities normally associated with his/her position as referenced at
Section 1 of this Agreement;
     (iv) during the twenty-four (24) months following a Change in Control (as
defined in Appendix A hereto), a material increase in the average required
business travel in excess of the average business travel requirements applicable
to the Employee prior to the Change in Control;
     (v) during the twenty-four (24) months following a Change in Control,
assignment of duties and responsibilities materially inconsistent with
Employee’s title and position as set forth in Section 1 of this Agreement;
     (vi) during the twenty-four (24) months following a Change in Control,
failure to maintain material fringe benefits, performance incentive and employee
benefit plans substantially equivalent to those in effect as of the date of the
Change in Control; or
     (vii) failure of a successor to the Company in a Change in Control to
assume this Agreement as provided by in Section 13(c);
provided, however, the Employee must notify the Company within 90 days of the
condition giving rise to Good Reason and the Company shall have 30 days after
receipt of such notice to remedy such condition before the Employee may
terminate for Good Reason under this Agreement.
     (e) The voluntary termination by the Employee without Good Reason during
the term of this Agreement with the delivery of no less than 60 days written
notice to the Board in which case the Employee shall be entitled to receive
compensation up to the date of such termination and the Accrued Rights.
     10. Disability. If the Employee shall become disabled or incapacitated to
the extent that he/she is unable to perform his/her duties hereunder, by reason
of medically determinable physical or mental impairment, as determined by a
doctor mutually acceptable to the Board and the Employee and retained by RCC,
Employee shall nevertheless continue to receive the compensation and benefits
provided under Section 2 and 4 of this Agreement as follows:
     (a) 100% of base compensation and benefits under Sections 2 and 4 for a
period of six months, but not exceeding the remaining term of the Agreement;
     (b) 65% of base compensation under Section 2 from the seventh month until
the expiration of the term of the Agreement; and
     (c) After six months, medical and dental coverage as provided under the
terms of such plans, or as otherwise required by law.
Such benefits noted herein shall be reduced by any benefits otherwise provided
to the Employee during such period under the provisions of disability insurance
coverage in effect for RCC

 



--------------------------------------------------------------------------------



 



employees. Thereafter, Employee shall be eligible to receive benefits provided
by RCC under the provisions of disability insurance coverage in effect for RCC
employees. Upon returning to active full-time employment, the Employee’s full
compensation as set forth in this Agreement shall be reinstated as of the date
of commencement of such activities. In the event that the Employee returns to
active employment on other than a full-time basis, then his/her compensation (as
set forth in Section 2 of this Agreement) shall be reduced in proportion to the
time spent in said employment, or as shall otherwise be agreed to by the
parties.
     11. Change in Control.
     (a) The Employee will be entitled to the payments and benefits described in
this Section 11 if the Employee’s employment under this Agreement is terminated:
     (i) by the Company, other than for Just Cause, in connection with or within
24 months after the occurrence of a Change in Control; or
     (ii) by the Employee, for Good Reason, within 24 months after the
occurrence of a Change in Control; or
     (iii) by the Employee for any reason during the 30 day period following the
first anniversary of a Change in Control.
     (b) If the Employee satisfies the requirements set forth in paragraph (a),
the Employee shall be paid an amount equal to the sum of:
     (i) 300% of the Employee’s annual base salary as in effect on the date of
the Employee’s termination of employment (unless the reason for termination is
as a result of a reduction in Employee’s base salary, in which case 300% of the
highest base salary paid to the Employee in the twelve months prior to the
termination of employment); plus
     (ii) 300% of the greater of (A) the Employee’s targeted short-term
incentive for the year of termination (unless the reason for termination is as a
result of a reduction in Employee’s targeted annual short-term incentive, in
which case the target short-term incentive for the prior year shall be used), or
(B) the actual short-term incentive achieved for the year of termination. For
purposes of determining if (B) applies, the year of termination shall be deemed
to have ended on the last day of the month immediately preceding the date of
termination, and a calculation shall be made to determine the Company’s or the
Employee’s performance for that period. Based on achievement of the performance
goals during that portion of the year, the Employee’s actual annual short-term
incentive for the full year shall be calculated as if the partial year
performance constituted performance for the full year.
Said amount shall be paid to the Employee in one lump sum, within five days
after the Employee’s termination of employment.
(c) Excise Tax Payments.

 



--------------------------------------------------------------------------------



 



     (i) If any payments or benefits due to the Employee under this Agreement
and/or under any other plan or program of the Company would be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the Company shall pay to the Employee an
additional amount (the “Gross-Up Payment”) so that the net amount that is
retained by the Employee, after the deduction of the Excise Tax and any other
taxes (including Excise Taxes) that are imposed upon the Gross-Up Payment (other
than interest and penalties imposed by reason of the Employee’s failure to file
a timely tax return or pay taxes shown as due on his/her return), is equal to
the payments and other benefits the Employee would have retained in the absence
of the Excise Tax. For the purpose of calculating the Gross-Up Payment, the
Employee’s tax rate will be deemed to be the highest marginal rate of federal
individual income tax, plus the highest marginal rates of state, local and/or
foreign individual income taxes in the state and locality or foreign
jurisdiction of the Employee’s residence (net of the reduction in federal income
taxes which could be obtained from any deduction or credit attributable to the
state, local or foreign taxes), that are in effect for the calendar year in
which the Gross-Up Payment is to be made. For purposes of the computations
required by this Section 11(c) to the extent not otherwise specified here,
reasonable assumptions and approximations may be made with respect to applicable
taxes and reasonable, good faith interpretations of the Code may be relied upon.
     (ii) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company’s expense by an accounting firm selected by the Company and
reasonably acceptable to the Employee which is designated as one of the five
largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Employee within five days of the date of termination of the Employee’s
employment, if applicable, or at such other time as may be requested by the
Company or the Employee (provided the Employee reasonably believes that he/she
may be subject to the Excise Tax). If the Accounting Firm determines that no
Excise Tax is payable by the Employee, it shall furnish the Employee with an
opinion to that effect which is reasonably acceptable to the Employee. Within
ten days of the delivery of the Determination to the Employee, the Employee
shall have the right to dispute the Determination (the “Dispute”). The Gross-Up
Payment, if any, as determined pursuant to this Section 11(c), shall be paid by
the Company to the Employee within five days of the receipt of the
Determination. The existence of the Dispute shall not in any way affect the
Employee’s right to receive the Gross-Up Payment in accordance with the
Determination. Upon the final resolution of a Dispute, the Company shall
promptly pay to the Employee any additional amount required by such resolution,
or, if it is determined that the Excise Tax is lower than originally determined,
the Employee shall repay to the Company the excess amount of the Gross-Up
Payment. If there is no Dispute, the Determination shall be binding, final and
conclusive upon the Company and the Employee, subject to the application of
subparagraph (iii) below.

 



--------------------------------------------------------------------------------



 



     (iii) Notwithstanding anything contained in this Agreement to the contrary,
in the event that, according to the Determination, an Excise Tax will be imposed
on any payment or benefit, the Company shall pay to the applicable government
taxing authorities as Excise Tax withholding, the amount of the Excise Tax that
the Company has actually withheld from the payment or benefit.
     (iv) Except as provided in Section 14, the Gross-Up Payment shall be paid
to Employee no later than the December 31 of the year next following the year in
which the Employee (or the Company on behalf of the Employee under subparagraph
(iii) above) remits the Excise Tax.
     (d) The Employee’s payments and benefits under this Section 11 shall be in
consideration of the Employee’s past service and the Employee’s continued
service from the date of this Agreement, and the Employee’s entitlement thereto
shall not be governed by any duty to mitigate damages by seeking further
employment nor offset by any compensation which the Employee may receive from
future employment.
     (e) The payments and other benefits provided under this Section 11 shall be
in lieu of any other payments which the Employee would otherwise be entitled to
receive under Section 9 of this Agreement.
     (f) In the event that payment is required to be made to the Employee under
this Section 11, in addition to the payments set forth in Sections 11(b) and
11(c), the Employee shall be entitled to continue to participate in the
Company’s group medical, dental, and life plans on the same basis as the
Employee participated immediately prior to Employee’s termination of employment
(or shall receive equivalent benefits) for a period of up to 18 months following
the date of Employee’s termination of employment. Employee shall be responsible
for payment of premiums to the same extent as prior to the date of termination
of employment. Such continued coverage under the Company’s group medical and
dental plans shall be provided pursuant to the requirements of Section 4980B of
the Code. In the event that Employee obtains substantially equivalent coverage
or benefits from another source, the Company’s obligation under this Section
11(f) shall terminate.
     (g) In the event of the occurrence of a Change in Control, the Company
shall continue to pay and be responsible for all premiums remaining on any
long-term care insurance policy then being provided by the Company for the
benefit of the Employee and his/her spouse, provided that the Employee is
employed by the Company on the date of a Change in Control.
     (h) Notwithstanding any agreement to the contrary, unless such agreement
specifically references that this Section 11(h) does not apply, Employee shall
be fully vested in all equity compensation awards (options, restricted stock,
restricted stock units, stock appreciation rights and other similar awards) upon
a Change in Control.
12. Non-Competition Agreement.

 



--------------------------------------------------------------------------------



 



     (a) Term. During the term of the Employee’s employment pursuant to this
Agreement and for the length of the Severance Period (whether or not Employee is
entitled to payment within Section 9(c)), Employee agrees that he/she will not,
without RCC’s prior written consent, directly or indirectly, within the service
areas served by RCC at the time of termination, lend his/her credit, advice or
assistance, or engage in any activity or act in any manner, including but not
limited to, as an individual, owner, sole proprietor, founder, associate,
promoter, partner, joint venturer, shareholder other than as a less than five
percent shareholder of a publicly traded corporation, officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, adviser, investor or otherwise,
for the purpose of establishing, operating or managing any business or entity
that is engaged in activities competitive with the business of the Company as
carried on as of the date of termination.
     (b) Non-Solicitation Agreement. As used in this Agreement, the term
“Person” means any individual, corporation, joint venture, general or limited
partnership, association or other entity. During the Severance Period (whether
or not Employee is entitled to payment within Section 9(c)), Employee agrees
that he/she will not, whether for his/her own account or for the account of any
other Person, directly or indirectly interfere with the Company’s relationship
with or endeavor to divert or entice away from the Company any Person who or
which at any time during the term of Employee’s employment by RCC is or was an
employee or customer of or in the habit of dealing with RCC.
     (c) Reasonableness of Covenants. Employee acknowledges and agrees that the
geographic scope and period of duration of the restrictive covenants contained
in this Agreement are both fair and reasonable and that the interests sought to
be protected by the Company are legitimate business interests entitled to be
protected. It is the intention of the parties that the provisions of this
Section 12 shall be enforceable to the fullest extent permissible under
applicable law; however, if any restriction contained in this Section is held to
be unenforceable because of the duration of such restriction or the geographical
area covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or geographical area of such
restriction and, in its reduced form, said restriction shall then be
enforceable.
     (d) Injunctive Relief; Attorneys’ Fees. The parties agree that the remedy
of damages at law for the breach by Employee of any of the covenants contained
in this Section 12 is an inadequate remedy. In recognition of the irreparable
harm that a violation by Employee of any of the covenants, agreements or
obligations arising under this Agreement would cause RCC, Employee agrees that
in addition to any other remedies or relief afforded by law, an injunction
against an actual or threatened violation or violations may be issued against
him/her and every other Person concerned thereby, it being the understanding of
the parties that both damages and an injunction shall be proper modes of relief
and are not to be considered alternative remedies. In the event of any such an
actual or threatened violation, Employee agrees to pay the costs, expenses and
reasonable attorneys’ fees incurred by the Company in pursuing any of its rights
with respect to such actual or threatened violation, in addition to the actual
damages sustained by the Company as a result thereof. Such costs, expenses, fees
and damages shall not be

 



--------------------------------------------------------------------------------



 



payable by the Employee until a final judgment, from which no further appeal may
be taken, has been entered in favor of the Company by a court of competent
jurisdiction. If no such judgment is entered, the Employee shall not be liable
for any such costs, expenses, fees or damages, and the Company shall reimburse
the Employee for any costs, expenses and reasonable attorneys’ fees incurred by
him/her in defending against the Company’s allegations.
     (e) Compensation. In the event that Employee’s employment has terminated
and Employee is not entitled to receive payment under Section 9 or 11 of this
Agreement, to compensate Employee for the restrictive covenants contained in
this Agreement, RCC agrees to pay Employee an amount equal to 25% of the
Employee’s final compensation. One-half of this amount is payable in equal
monthly payments commencing on the last day of the month following termination
and continuing thereafter on the last day of each and every month until the end
of the period stated in Section 12(a) and one-half at the end of the period
stated in Section 12(a). For the purposes of this paragraph, the Employee’s
“final compensation” means the Employee’s annual rate of salary in effect on the
date his/her employment terminates, plus his/her short-term incentive for the
year immediately preceding the year in which his/her employment terminates.
     (f) Breach of Covenants. In the event that Employee shall breach any of
his/her covenants, agreements or obligations arising under this Agreement, RCC
shall have the right to discontinue making any payments to Employee provided for
herein (including under Sections 9 and 11) unless and until Employee has cured
any such existing breaches.
     (g) Waiver of Restrictions. RCC may waive the restrictions on Employee
imposed in Section 12 at any time. In the event of such waiver: (i) RCC shall
not be obligated to make any further monthly payments pursuant to Section 12(e)
and (ii) any payment due pursuant to Section 12(e) at the expiration of the
period stated in Section 12(a) shall be prorated and paid at the time of the
waiver.
13. Successors and Assigns.
     (a) This Agreement shall inure to the benefit of and be binding upon any
corporation or other successor of RCC which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the business, assets or stock of RCC.
     (b) Since RCC is contracting for the unique and personal skills of the
Employee, the Employee shall be precluded from assigning or delegating his/her
rights or duties hereunder without first obtaining the written consent of RCC.
     (c) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or or assets of the Company, by agreement
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such

 



--------------------------------------------------------------------------------



 



succession or assignment had taken place. Any failure of the Company to obtain
such agreement prior to the effectiveness of any such succession or assignment
shall be a material breach of this Agreement and shall entitle the Employee to
terminate the Employee’s employment for Good Reason, whereupon the Employee
shall be entitled to receive the payments and other benefits described in this
Agreement.
     14. 409A Delay. Notwithstanding any provision to the contrary in the
Agreement, if Employee is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the termination benefits to
which Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the benefits payable to Employee under Sections 9, 11 or 12 shall not be paid
prior to the earlier of (a) the expiration of the six-month period measured from
the date of Employee’s “separation from service” with the Company (as such term
is defined in the Treasury Regulations issued under Section 409A of the Code) or
(b) Employee’s death. Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section 14 shall be paid in a lump sum and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.
     15. Amendments. No amendments or additions to this Agreement shall be
binding upon the parties hereto unless made in writing and signed by both
parties, except as herein otherwise specifically provided.
     16. Applicable Law. This Agreement shall be governed in all respects,
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of Minnesota, except to the extent that Federal law shall be
deemed to apply.
     17. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     18. Arbitration. Subject to RCC’s right to seek injunctive relief from a
court of competent jurisdiction pursuant to Section 12(d), any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be settled by arbitration in accordance with the rules then in effect of the
district office of the American Arbitration Association (“AAA”) nearest to the
home office of RCC, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except to the extent that the parties may
otherwise reach a mutual settlement of such issue. RCC shall incur the cost of
all fees and expenses associated with filing a request for arbitration with the
AAA, whether such filing is made on behalf of RCC or the Employee, and the costs
and administrative fees associated with employing the arbitrator and related
administrative expenses assessed by the AAA. If the parties cannot mutually
agree on an arbitrator, each party shall select an arbitrator and those two
arbitrators shall select a third arbitrator and the third arbitrator shall
conduct the arbitration. Otherwise, each party shall pay its own costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, notwithstanding the ultimate outcome thereof, upon
delivery of a final judgment or settlement of the dispute.

 



--------------------------------------------------------------------------------



 



     19. Representation by Counsel. Employee acknowledges that he/she has read
this Agreement and that he/she fully understands his/her rights, privileges, and
duties hereunder. He/she further acknowledges that he/she has had the
opportunity to consult with attorneys of his/her choice to review and explain
the terms of this Agreement and the consequences of signing it.
     20. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto, and shall supersede all prior
understandings in writing or otherwise between the parties, including the Prior
Agreement.
* * * * *

          RURAL CELLULAR CORPORATION
    /s/ James V. Continenza     By: James V. Continenza, Director      EMPLOYEE:
    /s/ Richard P. Ekstrand     Richard P. Ekstrand   

 



--------------------------------------------------------------------------------



 



         

APPENDIX A
TO EMPLOYMENT AGREEMENT BETWEEN
RURAL CELLULAR CORPORATION AND RICHARD P. EKSTRAND
For the purposes of the Employment Agreement to which this Appendix is attached,
a “Change in Control” means the happening of any of the following:
     (1) A majority of the directors of RCC elected by the holders of RCC’s
common stock shall be persons other than persons:
     (a) for whose election proxies shall have been solicited by the Board, or
     (b) who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships,
     (2) 35% or more of the outstanding voting stock of RCC is acquired or
beneficially owned (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, or any successor rule thereto) by any person (other than RCC or a
subsidiary of RCC) or group of persons acting in concert (other than the
acquisition and beneficial ownership by a parent corporation or its wholly-owned
subsidiaries, as long as they remain wholly-owned subsidiaries, of 100% of the
outstanding voting stock of RCC as a result of a merger which complies with
paragraph (3)(a)(ii) hereof in all respects), or
     (3) The consummation of:
     (a) a merger or consolidation of RCC with or into another entity other than
(i) a merger or consolidation with a subsidiary of RCC, or
(ii) a merger in which the persons who were the beneficial owners, respectively,
of the outstanding common stock and outstanding voting stock of RCC immediately
prior to such merger beneficially own, directly or indirectly, immediately after
the merger, a majority of, respectively, the then outstanding common stock and
the then outstanding voting stock of the surviving entity or its parent entity,
or
     (b) an exchange, pursuant to a statutory exchange of shares of outstanding
voting stock of RCC held by shareholders of RCC immediately prior to the
exchange, of shares of one or more classes or series of outstanding voting stock
of RCC for cash, securities, or other property, except for voting securities of
a direct or indirect parent entity of RCC (after giving effect to the statutory
share exchange) owning directly, or indirectly through wholly-owned
subsidiaries, both beneficially and of record 100% of the outstanding voting
stock of RCC immediately after the statutory share exchange if (i) the persons
who were the

A-1 



--------------------------------------------------------------------------------



 



beneficial owners, respectively, of the outstanding voting stock of RCC and the
outstanding common stock of RCC immediately before such statutory share exchange
own, directly or indirectly, immediately after the statutory share exchange a
majority of, respectively, the voting power of the then outstanding voting
securities and the then outstanding common stock (or comparable equity interest)
of such parent entity, and (ii) all holders of any class or series of
outstanding voting stock of RCC immediately prior to the statutory share
exchange have the right to receive substantially the same per share
consideration in exchange for their outstanding voting stock of RCC as all other
holders of such class or series (except for those exercising statutory
dissenters’ rights), or
     (c) the sale or other disposition of all or substantially all of the assets
of RCC (in one transaction or a series of transactions), or
     (4) The approval by the shareholders of RCC of the liquidation or
dissolution of RCC.

A-2 